Citation Nr: 0211353	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  00-07 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The veteran served on active military duty with the United 
States Army from August 1967 to August 1970.  He also had 
subsequent service with the Kentucky Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO granted 
service connection for bilateral hearing loss and assigned a 
noncompensable evaluation to this disability, effective from 
February 1999.  Following notification of the grant, the 
veteran perfected a timely appeal with respect to the 
noncompensable rating assigned to his service-connected 
bilateral hearing loss.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration with regard to the veteran's 
service-connected bilateral hearing loss was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has 
characterized that particular issue on appeal as set forth on 
the preceding page.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The most recent audiometric test results, which were 
obtained during a compensation examination conducted by VA in 
July 2000 correspond to numeric designations no worse than 
Level I for each ear.  


CONCLUSION OF LAW

A compensable disability evaluation for bilateral hearing 
loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 4.7, § 4.85, Table VI, Table VIa, 
Table VII, and § 4.86 (2001); 38 C.F.R. § 4.85, Table VI, 
Table VIa, Table VII, Diagnostic Code 6100 (effective prior 
to and after June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In particular, 
this law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the February 2000 
statement of the case, the March 2001 supplemental statement 
of the case, and a May 2001 letter informed the veteran of 
the provisions of the recently enacted VCAA and of the 
evidence needed to substantiate his rating claim.  As such, 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available medical records adequately identified by the 
veteran.  In addition, the veteran has undergone several 
pertinent VA examinations during the current appeal.  
Consequently, the Board finds that VA has met the 
requirements of the VCAA and its implementing regulations.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Factual Background

According to the service medical records, in September 1969, 
the veteran was treated for a possible infection of his right 
ear.  At the separation examination which was conducted in 
August 1970, the veteran reported that he had never 
experienced hearing loss.  This examination demonstrated the 
following audiometric evaluation results in the veteran's 
right ear:  0 decibels at 500 Hertz, 0 decibels at 
1000 Hertz, 0 decibels at 2000 Hertz, and 5 decibels at 
4000 Hertz and in his left ear:  20 decibels at 500 Hertz, 
20 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, and 
25 decibels at 4000 Hertz.  

At a reserve enlistment examination completed in August 1984, 
the veteran denied ever having experienced hearing loss.  
This examination demonstrated the following audiometric 
evaluation results in the veteran's right ear:  15 decibels 
at 500 Hertz, 5 decibels at 1000 Hertz, 0 decibels at 
2000 Hertz, 0 decibels at 3000 Hertz, and 0 decibels at 
4000 Hertz and in his left ear:  10 decibels at 500 Hertz, 
5 decibels at 1000 Hertz, 5 decibels at 2000 Hertz, 
0 decibels at 3000 Hertz, and 0 decibels at 4000 Hertz.  

At a reserve examination conducted in November 1988, the 
veteran reported having previously experienced, or having at 
that time, hearing loss.  This examination demonstrated the 
following audiometric evaluation results in the veteran's 
right ear:  15 decibels at 500 Hertz, 5 decibels at 
1000 Hertz, 20 decibels at 2000 Hertz, 15 decibels at 
3000 Hertz, and 25 decibels at 4000 Hertz and in his left 
ear:  5 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 
25 decibels at 2000 Hertz, 30 decibels at 3000 Hertz, and 
45 decibels at 4000 Hertz.  

In the report of a July 1999 VA audiological examination, the 
examiner noted that the veteran's records indicated that he 
had been exposed to noise during his Vietnam service as a 
helicopter crew chief for three years.  At the time of the 
post-service VA audiological evaluation, the veteran 
complained of having trouble understanding speech 
(particularly while talking on the telephone).  The following 
puretone thresholds were found to be present in the veteran's 
right ear:  25 decibels at 500 Hertz, 30 decibels at 
1000 Hertz, 35 decibels at 2000 Hertz, 40 decibels at 
3000 Hertz, and 45 decibels at 4000 Hertz and in his left 
ear:  20 decibels at 500 Hertz, 25 decibels at 1000 Hertz, 
35 decibels at 2000 Hertz, 50 decibels at 3000 Hertz, and 
65 decibels at 4000 Hertz.  The veteran's speech recognition 
ability was determined to be 96 percent correct in his right 
ear and 96 percent correct in his left ear.  

The examiner concluded that these results indicated, with 
respect to the veteran's right ear, a mild sensorineural 
hearing loss, excellent speech discrimination, and normal 
middle ear pressure and compliance.  With respect to the 
veteran's left ear, the examiner concluded that the 
evaluation results showed mild to moderately severe 
sensorineural hearing loss, excellent speech discrimination, 
and normal middle ear pressure and compliance.  The examiner 
concluded that there was no need for medical follow-up at 
that time and recommended that the veteran undergo annual 
hearing evaluations.  

At a VA general medical examination conducted approximately 
one week later in August 1999, the examiner noted that the 
veteran's military work as a helicopter crew chief exposed 
him to a high level of noise as his job was to listen for 
changes in the pitch of the start-up generators.  In 
addition, the examiner noted that the veteran had a sensation 
of a somewhat diminished dull tubular-type hearing in his 
right ear and specific aspects in his left ear.  The examiner 
also stated that the veteran's hearing loss did not seem to 
be progressive.  Further physical examination of the 
veteran's ears demonstrated a right ear drum that was very 
slightly more dull than his left ear drum as well as no 
discharge or inflammation in either ear.  In pertinent part, 
the examiner provided an impression of probable hearing loss 
since service.  

Based on these service, and post-service, medical records, 
the RO, by the October 1999 rating action, granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation to this disability, effective from 
February 1999.  Following notification of the decision, the 
veteran perfected a timely appeal with respect to the 
noncompensable evaluation assigned to his service-connected 
bilateral hearing loss.  

According to the pertinent medical evidence received during 
the current appeal, in May 2000, the veteran underwent a VA 
audiological evaluation.  According to the record of this 
testing, the veteran complained of a worsening of his 
hearing.  The audiologist explained that the test showed 
moderate to moderately severe sensorineural hearing loss 
bilaterally with good discrimination and decreased 
sensitivity bilaterally.  In addition, the audiologist 
counseled the veteran regarding ear protection in noisy 
environments and noted that the veteran would be fitted with 
canal hearing aids in both ears.  

VA outpatient medical records dated in May and June 2000 
indicate that the veteran's medical history (e.g., "problem 
list") included hearing loss of both ears.  However, these 
reports do not contain reference to any treatment, or 
evaluation, received at that time for bilateral hearing loss.  

In July 2000, the veteran underwent another VA audiological 
examination, at which time he complained of fluctuating 
hearing loss and difficulty understanding voices over the 
past 30 years.  He reported that he had noticed a significant 
problem understanding speech upon his return from Vietnam.  
He described the most difficulty when listening at a distance 
and when using the telephone with his right ear.  This VA 
audiological examination demonstrated the following puretone 
thresholds in the veteran's right ear:  40 decibels at 
1000 Hertz, 50 decibels at 2000 Hertz, 55 decibels at 
3000 Hertz, and 60 decibels at 4000 Hertz and in his left 
ear:  40 decibels at 1000 Hertz, 50 decibels at 2000 Hertz, 
60 decibels at 3000 Hertz, and 70 decibels at 4000 Hertz.  
The veteran's speech recognition ability was determined to be 
95 percent correct in his right ear and 95 percent correct in 
his left ear.  

The examiner explained that the findings revealed a mild 
sloping to moderately severe sensorineural hearing loss in 
the veteran's right ear and a mild sloping to severe 
sensorineural hearing loss in his left ear and that these 
test results were similar to those found at the veteran's 
last test in May 2000.  Additionally, the examiner noted that 
the July 2000 findings did not reflect the need for follow-up 
medical treatment but recommended annual hearing evaluations.  

An October 2000 VA outpatient medical record indicates that 
the veteran's medical history (e.g., "problem list") 
includes hearing loss of both ears.  However, this report 
does not contain reference to any treatment, or evaluation, 
received at that time for bilateral hearing loss.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2001).  Because the veteran has appealed from an 
initial award, consideration will be given to whether a 
compensable rating was warranted for any period of time 
during the pendency of his claim.  Fenderson v. West, 
12 Vet.App. 119 (1999).  

Before specifically addressing the question of the propriety 
of the noncompensable rating assigned to the 
service-connected bilateral hearing loss, the Board 
acknowledges that the schedular criteria by which 
audiological disabilities are rated changed during the 
pendency of the veteran's appeal.  See 64 Fed. Reg. 25209 
(May 11, 1999) (effective June 10, 1999) codified at 
38 C.F.R. §§ 4.85, 4.86 (2001).  Therefore, adjudication of a 
claim regarding the initial noncompensable evaluation 
assigned for the service-connected bilateral hearing loss 
must also include consideration of both the old and the new 
criteria.  Karnas v. Derwinski, 1 Vet.App. 308 (1991).  This 
rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used.  Id.  

According to the criteria in effect prior to June 10, 1999, 
evaluations of defective hearing ranged from noncompensable 
to 100 percent based on the organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria).  The 
provisions of 38 C.F.R. § 4.85 (1998) established eleven 
auditory acuity levels from I to XI.  Tables VI and VII as 
set forth in § 4.85 were used to calculate the rating to be 
assigned.  In instances where, because of language 
difficulties, the Chief of the Audiology Clinic certifies 
that the use of both puretone averages and speech 
discrimination scores was inappropriate, Table VIa was to be 
used to assign a rating based on puretone averages.  38 
C.F.R. § 4.85(c) (1998).

While the new schedular requirements have essentially not 
changed this mechanical application of the rating criteria 
for defective hearing, the new instructions have added 
guidance for cases which involve exceptional patterns of 
hearing impairment.  In particular, the new schedular 
criteria stipulates that, when the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a) (2001).  Additionally, when 
the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2001).  

Because the Board must consider whether the veteran would 
qualify for a compensable rating under either set of criteria 
(the new and the old), Karnas, supra, consideration under the 
old criteria will be undertaken first.  In the present case, 
the veteran's bilateral hearing loss is currently evaluated 
as noncompensably disabling.  

Throughout the current appeal, the veteran has asserted that 
his service-connected bilateral hearing loss is more severe 
than the current noncompensable rating indicates.  
Specifically, he has described having problems understanding 
the spoken word.  In support of these contentions, the 
veteran has submitted statements from persons who have worked 
with him during his post-service employment with the police 
department and who have witnessed his hearing difficulties as 
well as from a fellow serviceman who attested to the noise to 
which the veteran was exposed during his Vietnam service.  
Such lay descriptions are deemed to be competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, the 
lay descriptions of the veteran's service-connected bilateral 
hearing loss must be considered in conjunction with the 
clinical evidence of record as well as the pertinent rating 
criteria.  

Recent audiometric testing conducted at the July 2000 VA 
audiological examination revealed puretone thresholds of 40, 
50, 55, and 60 decibels in the veteran's right ear, and 40, 
50, 60, and 70 decibels in his left ear at 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  The average of these 
thresholds was 51 decibels for his right ear and 55 decibels 
for his left ear.  Additionally, the veteran had speech 
discrimination scores of 95 percent correct in each ear.  
Applying 38 C.F.R. § 4.85, Table VI (1998) to these results, 
the veteran has a numeric designation of I for his right ear 
and I for his left ear.  Application of 38 C.F.R. § 4.85, 
Table VII (1998) does not result in findings that warrant a 
compensable rating for the veteran's service-connected 
bilateral hearing loss.  

Because a compensable disability evaluation for the veteran's 
service-connected bilateral hearing loss is not warranted 
under the rating criteria in effect prior to June 10, 1999, 
the Board must also consider the application of the new 
rating criteria.  In this regard, the Board reiterates that, 
while the new requirements have essentially not changed the 
mechanical application of the rating criteria for defective 
hearing, the new instructions have added guidance for cases 
which involve exceptional patterns of hearing impairment.  
See 38 C.F.R. § 4.85, Table VI, Table VIa, Table VII and 
§ 4.86 (2001).  Significantly, however, the July 2000 VA 
audiological examination does not provide findings that the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more or 
that the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz.  
Consequently, a determination by the rating specialist of the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa (whichever results in the higher 
numeral) is not appropriate.  See 38 C.F.R. § 4.86 (2001).  

The Board concludes, therefore, that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable schedular disability evaluation for his 
service-connected bilateral hearing loss.  In addition, the 
Board concludes, for the reasons set out above, that a 
compensable schedular rating for the veteran's bilateral 
hearing loss is not warranted at any time during the current 
appeal.  See Fenderson, supra.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

Review of the claims folder indicates that the RO has not 
discussed the extraschedular provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
schedular evaluation in this case is not inadequate.  In 
particular, a compensable schedular rating is provided for 
the veteran's service-connected bilateral hearing loss under 
38 C.F.R. § 4.85, Table VI, Table VIa, Table VII, and § 4.86 
(2001) as well as under 38 C.F.R. § 4.85, Table VI, Table 
VIa, Table VII, Code 6100 (1998), but the medical evidence 
supporting such a higher rating is not present in this case.  
Second, the Board finds no evidence of an exceptional 
disability as manifested by related factors such as marked 
interference with employment or frequent hospitalizations.  
Specifically, it is not shown by the evidence of record that 
the veteran has required any recent hospitalization for his 
service-connected bilateral hearing loss.  Also, the overall 
picture presented by the evidence in the claims folder does 
not actually reflect "marked interference" in employment 
due specifically to this service-connected disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to address specifically the extraschedular provisions 
of 38 C.F.R. § 3.321(b)(1) as they apply to the veteran's 
service-connected bilateral hearing loss.  This disability is 
appropriately rated under the schedular criteria.  


ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

